Citation Nr: 1804735	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for endometriosis and sterility.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 1995.  She also had a period of active duty for training from May 1991 to November 1991, as well as additional service in the United States Army Reserves and the Georgia Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was also held open for 60 days to provide the Veteran with an opportunity to submit additional evidence.  She subsequently submitted additional evidence in October 2017.

The underlying merits of the claim for service connection for endometriosis and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for endometriosis and sterility in a July 2003 rating decision.  The Veteran was informed of the decision and of her appellate rights, but she did not appeal.  There was also no new and material evidence received within one year of the determination. 

2.  The evidence received since the July 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for endometriosis and sterility.

3.  The RO previously considered and denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome in a July 2005 rating decision.  The Veteran was informed of the decision and of her appellate rights, but she did not appeal.  There was also no new and material evidence received within one year of the determination. 

4.  The evidence received since the July 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for endometriosis and sterility is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  The evidence received subsequent to the July 2003 rating decision is new and material, and the claim for service connection for endometriosis and sterility is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The July 2005 rating decision that denied service connection for bilateral carpal tunnel syndrome is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

4.  The evidence received subsequent to the July 2005 rating decision is new and material, and the claim for service connection for bilateral carpal tunnel syndrome is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for endometriosis and sterility was previously considered and denied by the RO in a rating decision dated in July 2003.  The evidence of record at the time of the July 2003 rating decision included treatment records from a private hospital dated from September 2000 to October 2001 and VA treatment records dated from August 2000 to August 2001.  In that decision, the RO noted that the Veteran's service treatment records were unavailable for review.  The RO related that the private treatment records showed a diagnosis of endometriosis; however, there was no evidence that showed that the condition was related to her active military service.  

The Veteran was notified of the July 2003 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the July 2003 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

In addition, the Veteran's claim for service connection for bilateral carpal tunnel syndrome was previously considered and denied by the RO in a rating decision dated in July 2005.  The evidence of record at the time of the July 2005 rating decision included VA treatment records dated from 2002 to 2005.  In that decision, the RO noted that the Veteran's service treatment records were unavailable for review.  The RO related that the VA treatment records did not show any treatment for bilateral carpal tunnel syndrome.  Therefore, the RO determined that there was no evidence that the claimed condition occurred in or was caused by service.

The Veteran was notified of the July 2005 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the July 2005 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

In August 2009, the Veteran requested that her claims for service connection for endometriosis and bilateral carpal tunnel syndrome be reopened.  

The evidence associated with the claims file subsequent to the July 2003 and July 2005 rating decisions includes VA treatment records, hearing testimony, and an October 2017 private medical opinion.  Notably, there is new evidence showing that the Veteran was diagnosed with bilateral carpal tunnel syndrome. See October 2017 private medical opinion.  In addition, during the August 2017 hearing, the Veteran reported that she had symptoms of endometriosis during her period of active service from October 1992 to July 1995 and that she was diagnosed with endometriosis during or shortly following a period of active duty or active duty for training in 2000.  During the hearing, the Veteran also testified that she was diagnosed with bilateral carpal tunnel syndrome while she was on active duty during a terminal leave period in June 1995.  She indicated that she was diagnosed during an examination for a civilian welding position.  As such, the evidence relates to unestablished facts necessary to substantiate the claims.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for endometriosis and sterility, and bilateral carpal tunnel syndrome.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for endometriosis and sterility is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.


REMAND

During the August 2017 hearing, the Veteran testified that she served in the United States Army Reserves from July 1995 until 2000.  Records indicate that she was a member of the 715th Maintenance Company.  She stated that she had a period of active duty or active duty for training for a school in 2000, when she developed abdominal pain that prompted her to seek treatment and was diagnosed with endometriosis.  The Board notes that only service department records can establish if, and when, a person was serving on active duty, active duty for training, or inactive duty for training. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In addition, the record contains evidence that the Veteran was discharged from the Georgia Army National Guard with a general discharge in March 2002.  She was attached to the 118th PSC in Ellenwood, Georgia.  

During the August 2017 hearing, the Veteran also testified that she was reactivated from the Individual Ready Reserves in 2004 for a deployment in Iraq, but she was medically released due to her carpal tunnel syndrome.  

On remand, the AOJ should verify any and all periods of service, to specifically include any unverified periods of active duty or active duty for training.  

In addition, the record contains some service treatment records and personnel records.  However, in a February 2011 statement, the Veteran noted that she was treated for gynecological complaints at Fort Campbell, Kentucky, and that she was medically released from activation for a deployment in 2004.  The Board notes that the AOJ did not conduct any other search to obtain any additional medical records from Fort Campbell or any records related to her medical status related to her 2004 activation from the Individual Ready Reserves, as well as any outstanding service personnel records.  This should also be accomplished on remand.

Throughout the record, the Veteran has identified several private treatment providers.  The Veteran has also testified that she was diagnosed with bilateral carpal tunnel syndrome during a private neurological examination for a civilian welding position while she was on active duty in June 1994.  In addition, the October 2017 private medical opinion noted that the Veteran had an EMG study at a private hospital in June 2015.  However, these records have not been obtained.  On remand, the AOJ should obtain any identified private treatment records.

Finally, the Veteran should be afforded VA examinations to determine the nature and etiology of her endometriosis and bilateral carpal tunnel syndrome.  She has testified that her endometriosis and bilateral carpal tunnel syndrome symptoms manifested during her active duty service.  In addition, her post-service medical records show diagnoses of endometriosis and bilateral carpal tunnel syndrome.  Therefore, a remand is necessary to obtain VA examinations. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the appellant's periods of active duty, active duty for training, and inactive active duty for training, and prepare a summary of the dates.  A specific request should be made pertaining to PLDC school in 2000. See August 2017 hearing transcript, p. 5.  

2.  The AOJ should contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the Georgia Adjutant General's Office where the Veteran served in the National Guard, NARA, or any other appropriate entity, and request the appellant's complete service personnel and treatment records.

A specific search should be made for any records pertaining to gynecological complaints at Fort Campbell, Kentucky. See February 2011 VA Form 21-4142.

A specific search should also be made for any records related to the Veteran's medical status related to her 2004 activation from the Individual Ready Reserves. See August 2017 hearing transcript, p. 20.

The efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims file.

3.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for endometriosis and bilateral carpal tunnel syndrome.  

A specific request should be made for private records from the following physicians, as identified in an October 2017 VA Form 21-4142: Drs. J.B. in Cincinnati, Ohio; K.S. in Lawrenceville, Georgia; Y.S.-M. in Snellville, Georgia; M.T.W. in Lawrenceville, Georgia; and S.S. in Atlanta, Georgia.  

In addition, specific requests should be made for private records pertaining to a neurological evaluation in June 1995 in connection with a civilian welding position, as identified during the August 2017 hearing, p. 23; private neurological clinic, identified in a November 2012 VA Form 21-4142 and August 2015 correspondence from the AOJ; and a June 2015 EMG study conducted at a private hospital, identified in an October 2017 private medical opinion.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should secure any outstanding VA treatment records.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any endometriosis and sterility that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has a current gynecological disorder that is related to her period of active duty or any verified period of active duty for training, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should address the Veteran's contention that she was misdiagnosed with menstrual pain during her period of active duty from October 1992 to July 1995.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any bilateral carpal tunnel syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has bilateral carpal tunnel syndrome that is related to her period of active duty or any verified period of active duty for training, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should address the Veteran's contention that she was diagnosed with bilateral carpal tunnel syndrome in June 1994 when she applied for a job as a civilian welder.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


